Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions

Applicant's election with traverse of Invention I claims 1-9 & 17-20 in the reply filed on 8/30/22 is acknowledged.  The traversal is on the ground(s) that Claim 17 of Invention I recites that “the closed opening is a nozzle.” No other claims of Invention I (.e., claims 1-9 and 18-20) recite a nozzle. “An accumulator wherein the opening is a valve and not a nozzle” is, at best, only materially different than the recited accumulator of claim 17 (e., is not materially different than the accumulator recited in claims 1-9 and 18-20). The Office Action has therefore failed to establish that the process of Invention II as claimed can be used to make an accumulator that is materially different than the accumulator of Invention I as alleged.

The allegedly materially different accumulator comprising a mutable intermediate piece “wherein the second thickness is not greater than the first thickness” is in direct conflict with the recitations of claim 10, which explicitly recites that “the second thickness is greater than the first thickness.” Therefore, the method recited in claim 10 cannot be used to produce the allegedly materially different accumulator described in the Office Action. The Office Action has therefore failed to establish that the process of Invention II as claimed can be used to make an accumulator
that is materially different than the accumulator of Invention I as alleged.

This is not found persuasive because an accumulator with a valve instead of a nozzle, different thicknesses, and a different number of breaches can be considered materially products.

The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8 & 17-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brenner et al. (US 2016/0293913).

With respect to claim 1, Brenner et al. discloses an accumulator 10 comprising:
 a housing 1 with at least two mutually opposite housing walls; [Figure 1; 0037]
 accumulator cells 2 arranged between the housing walls and following one another in a stacking direction; [Figure 1]
at least one intermediate piec
 wherein at least on
wherein, in the state in which the mutable intermediate piece 6 and the accumulator cells 2 are arranged in the housing 1, the mutable intermediate piece 6 is changed into the second state. [Figure 2; 0037]




With respect to claim 2, Brenner et al. discloses wherein the at least one intermediate piece flatly loads the associated at least on

With respect to claim 3, Brenner et al. discloses wherein the at least one

With respect to claim 4, Brenner et al. discloses  wherein at least one mutable intermediate piece 6 is arranged transversely to the stacking direction between at least one of the accumulator cells and one of the housing walls. [Figure 2; 0037]

With respect to claim 5, Brenner et al. discloses  wherein at least one mutable intermediate piece 6 has a deformable envelope, wherein, to change from the first state into the second state, an at least partially fluidic filler is introduced into the envelope.   [Figure 2; 0037]

With respect to claim 6, Brenner et al. discloses wherein the mutable intermediate piece 6 has a closed envelope.  [Figure 2; 0037-0045]

With respect to claim 7, Brenner et al. discloses wherein the envelope has a closable opening, wherein the filler is introduced through the opening into the envelope. [Figure 2; Figure 3; Figure 4; Figure 5; 0037-0045]


With respect to claim 8, Brenner et al. discloses  wherein at least one mutable intermediate piece 6 is arranged between one of the housing walls and one of the accumulator cells 2 situated on an end side in the stacking direction. [Figure 2; Figure 3; Figure 4; Figure 5; 0037-0045]

With respect to claim 17, Brenner et al. discloses wherein the closed opening is a nozzle.  [0043; Figure 5]

With respect to claim 18, Brenner et al. discloses wherein the mutable intermediate piece 6 has a body which is deformable in the spacing direction, and wherein the body expands in the spacing direction to change the mutable intermediate piece 6 into the second state.  [Figure 1; Figure 2; Figure 3; Figure 4; Figure 5; 0037-0045]

With respect to claim 19, Brenner et al. discloses wherein the mutable intermediate piece 6 has a body which at least partially contains foam rubber, and wherein the body expands when a filler is introduced into the envelope and penetrates into the foam rubber to change the mutable intermediate piece into the second state.  [Figure 1; Figure 2; Figure 3; Figure 4; Figure 5; 0037-0045]


With respect to claim 20, Brenner et al. discloses an accumulator 10 comprising: 
a housing 1 with at least two mutually opposite housing walls; [Figure 1; 0037]
accumulator cells 2 arranged between the housing walls and following one another in a stacking direction; [Figure 1] and
 at least one intermediate piece 6 arranged in the housing 1 between at least one of the accumulator cells 2 and one of the housing walls and that retains the accumulator cells 2 in the housing; [Figure 2]
wherein at least one intermediate piece 6 is configured as a mutable intermediate piece 6 in such a way that the mutable intermediate piece 6 is changeable between a first state having a first thickness extending in a spacing direction between the associated housing wall and the associated at least one of the accumulator cells 2, and a second state having a second thickness extending in the spacing direction, wherein the second thickness is greater than the first thickness; [Figure 2]
 wherein, in the state in which the mutable intermediate piece 6 and the accumulator cells 2 are arranged in the housing, the mutable intermediate piece is changed into the second state; [Figure 2; 0037]
wherein at least one mutable intermediate piece 6 has a body and a deformable envelope, wherein, the body expands in the spacing direction when an at least partially fluidic filler is introduced into the envelope to change the mutable intermediate piece into the second state. [Figure 2; 0037]

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Brenner et al. (US 2016/0293913) as applied to claim 8 above in further view of Kim et al. (US 2018/0254535)


With respect to claim 9, Brenner et al. discloses wherein the mutable intermediate piece arranged between one of the housing walls and one of the accumulator cells situated on an end side in the stacking direction has a second thickness in the second state. [Figure 1; Figure 2; Figure 3; Figure 4; Figure 5; 0037-0045]


Brenner et al. does not disclose wherein at least one further intermediate piece is arranged between two of the accumulator cells, which is greater than the thickness, extending in the stacking direction, of the at least one further intermediate piece arranged between the two of the accumulator cells.

Kim et al. discloses at least one further intermediate piece is arranged between two of the accumulator cells 110 that has a variable thickness. [Figure 2; 0024-0032]

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the accumulator disclosed in Brenner et al. to have at least one further intermediate piece is arranged between two of the accumulator cells, which is greater than the thickness, extending in the stacking direction, of the at least one further intermediate piece arranged between the two of the accumulator cells, as disclosed in Kim et al., in order to allow for heat circulation and 
dissipation and cushioning to increase internal space efficiency. [0009]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIRAN QURAISHI AKHTAR whose telephone number is (571)270-7589. The examiner can normally be reached Monday-Friday 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton I Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KIRAN QURAISHI AKHTAR/Examiner, Art Unit 1723